IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED

T.M., A CHILD,

              Petitioner,

v.                                                     Case No. 5D17-3372

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed November 17, 2017

Petition for Belated Appeal
A Case of Original Jurisdiction.

Robert Wesley, Public Defender, Orlando,
and Stephanie N. Osman, Assistant Public
Defender, Orlando, for Petitioner.

No appearance for Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the, September 25, 2017

dispositions and sentences in Case No. 2016-CJ-004393-A-O, in the Circuit Court in

and for Orange County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


COHEN, C.J., PALMER and BERGER, JJ., concur.